                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                              ABERDEEN DIVISION


TRACEY GIBSON, et al.                                                              PLAINTIFF

V.                                                 CIVIL ACTION NO. 1:18-cv-178-SA-DAS

HONEYWELL INTERNATIONAL, INC., et al.
    DEFENDANT

                                            ORDER

       The plaintiffs have moved to withdraw [134] their motion for reconsideration [124] of

this court’s order [114]. The court grants the motion. The motion for reconsideration is

terminated.

       SO ORDERED this the 18th day of March, 2020.




                                            /s/ David A. Sanders
                                            U.S. MAGISTRATE JUDGE
